DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. 
Claims 1-19 are pending with Claims 11-18 withdrawn from further consideration due to non-election from a restriction requirement. See below. Claims 1-10 and 19 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-10 and 19, drawn to additive manufacturing apparatus, classified in B29C64/343.
Group II. Claims 11-18, drawn to a method for additive manufacturing, classified in B29C64/165.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by hand. For instance, a user can deposit build material in a build box by hand, can manually read the dial (receiving data) of a hygrometer (a humidity sensor), can use (commanding) his hands (control device) to permit extraction, and so on.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s representative Atty. Adam Smith on 6/24/2022 a provisional election was made with traverse to prosecute the invention of Group I, Claims 1-10 and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “[t]he control device 118 may be interposed between the second reservoir 128 and the recoater 109 such that the activator 130 may be mixed with the build material 114 prior to deposit [and] [s]uch mixing may occur at a mixing chamber 120, though such is not required […]  [and] [t]he first reservoir 124 may be in fluid communication with the deposit device 108” as described in the specification paragraph [0026].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a “mixing chamber fluidly interposed between said third reservoir and said first reservoir, wherein said control device is fluidly interposed between said first reservoir and said mixing chamber” [Claim 4] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, and 19 are objected to because of the following informalities:
Claim 1 lines 9-10 recite “of said one or more deposit device”. This should be deposit devices.
Claim 2 line 2 recites “comprises a value”. This should be valve.
Claim 19 line 33 recites “command said control device change operating statues”. This should be “command said control device to change operating status”. (Emphasis Examiner’s).
Claim 19 line 37 recites “command said control device change operating statues”. This should be “command said control device to change operating status”. (Emphasis Examiner’s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 17 recites “an ambient humidity level from said humidity sensor”. The ambient humidity level would be location-specific and it is unclear as to the location of the humidity sensor. Is the sensor in the first, second, or third reservoirs? In the deposit device? In the build box interior? Build box exterior? There is no recited locational relationship between the humidity sensor and any other component of the additive manufacturing system. Thus, the claim is unclear and therefore indefinite. Claims 2-10 are indefinite as depending from an indefinite base claim. 
Claim 19 is indefinite for similar reasoning as Claim 1. Claim 19 line 27 recites “an ambient humidity level from said humidity sensor”. The ambient humidity level would be location-specific and it is unclear as to the location of the humidity sensor. Is the sensor in the first, second, or third reservoirs? In the deposit device? In the build box interior? Build box exterior? There is no recited locational relationship between the humidity sensor and any other component of the additive manufacturing system. Thus, the claim is unclear and therefore indefinite.
Claim 19 line 20 recites “a database in electronic communication comprising”. In electronic communication with what? The claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recited “a database comprising”. 

Allowable Subject Matter
Claims 1-10 and 19 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is indicated as having allowable subject matter because the recited limitations for wherein said controller comprises software instructions, which when executed, configure said controller to: receive data indicating an ambient humidity level from said humidity sensor; and command said control device to permit removal of an amount of activator from said first reservoir based on said ambient humidity level, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-10 would be allowable as depending from an indicated-allowable base claim.
Claim 19 is indicated as having allowable subject matter because the recited limitations for wherein said controller comprises software instructions, which when executed, configure said controller to: receive data indicating an ambient humidity level from said humidity sensor; and command said control device to permit removal of an amount of activator from said first reservoir and into said mixing chamber for mixture with said build material prior to deposit within said build box based on said ambient humidity level, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743